

CNS PROTEIN THERAPEUTICS, INC.
CONSULTING AGREEMENT
 
This Consulting Agreement ("Agreement") is entered into as of March 11, 2008 by
and between CNS Protein Therapeutics, Inc. (the "Company") and Keelin Reeds
Partners, LLC ("Consultant"). The Company desires to retain Consultant as an
independent contractor to perform consulting services for the Company, and
Consultant is willing to perform such services, on the terms described below. In
consideration of the mutual promises contained herein, the parties agree as
follows:
 
1. Services and Compensation.
 
A. Services
 
Consultant agrees to perform the following services during the initial
three-month period for the Company in exchange for the Compensation described in
Section l.B:
 
(1) From the perspective of an investor, KR will develop the value proposition
for MANF in treating Parkinson's Disease. The objective is to understand the
technical risk, development cost & timing, competitive environment, and
commercial potential of this key opportunity in order to present an objective,
fact-based value proposition to investors and potential partners. The resulting
valuation analysis of MANF will yield a 10-50-90 probability range on peak sales
and NPV of cash flows, conditional on a full range of success and failure
scenarios. Sensitivity analysis will be used to identify key value drivers.
Step-up analysis will be used to identify value inflection points for optimal
partnering and/or financing events.
 
(2) Our final deliverable for the initial three month period will be an
investor-perspective PowerPoint presentation that provides a credible
third-party opinion regarding the value of the Company's lead asset MANF in its
lead indication of Parkinson's Disease. KR will present its methodology,
conclusions, and recommendations to Company's management and/or board of
directors, as appropriate.
 
(3) Provide other services as mutually agreed.
 
B. Compensation/or initial three month period
 
In consideration for Consultant's performance of the Services described in
Section l.A, Company agrees to compensate Consultant as follows:
 
             (1)
$3,000 initiation fee, to be paid within five (5) days of the date of execution
of this Agreement;

 
(2)            $3,000 per month retainer for three (3) consecutive months

 
 

--------------------------------------------------------------------------------

 
 
(3)            The Company will pay additional compensation in the amount
of$26,000 upon the closing of an equity financing having aggregate net proceeds
of at least $1.5 million.
 
 (4)            Subject to approval ofthe Board, in consideration for your
agreement to defer payment of fees, the Company will grant Consultant an option
for the purchase of 80,400 shares of the Company's common stock at
an exercise price equal to the fair market value on the date of grant. The
options shall vest in equal monthly installments over a period of six months.
 
C.            Upon the completion of the initial three month period, Company can
choose whether to continue to retain Consultant or to terminate subject to the
conditions of Section 6 below. Should the Company elect to
continue to retain Consultant, the Company shall make a cash payment of $3,000
in advance to Consultant for each month worked under the retainer. In addition,
Consultant will submit to Company an invoice for its work during that period,
calculated on a time and materials basis, crediting the $3,000 monthly retainer,
using the following rates: Tom Keelin $5,000 per day, Michael Mischke-Reeds
$4,000 per day, John Selig $2,800 per day.
 
D.            The Company will reimburse Consultant for all reasonable expenses
incurred byConsultant in performing the Services pursuant to this Agreement.
Consultant shall request consent from an authorized agent of
the Company prior to incurring expenses in excess of $1 00. Consultant shall be
required to submit receipts for all expenses incurred on behalf of Company.
 
Every two weeks, Consultant shall submit to Company a written invoice for
Services and expenses, and such invoice shall be subject to Company's approval.
 
2. Confidentiality.
 
A. Definition. Company and Consultant agree to disclose to and receive from the
other, or allow the other to have access to, such party's confidential and
proprietary information, only upon the following terms and conditions.
"Confidential Information" means any non-public information that relates to the
actual or anticipated business or research and development of the Company or
Consultant, technical data, trade secrets or know-how, including, but not
limited to, research, product plans or other information regarding Company's or
Consultant's products or services and markets thereof, customer lists and
customers (including, but not limited to, customers of the Company on whom
Consultant called or with whom Consultant became acquainted during the term of
this Agreement), software, developments, inventions, processes, formulas,
technology, designs, drawing, engineering, hardware configuration information,
marketing, finances or other business information. Confidential Information does
not include:
 
a)            information that is now in the public domain or subsequently
enters the public domain without fault on the part of the receiving party;
 
b)            information that, prior to the date of disclosure hereunder, is
known by the receiving party from its own sources without restriction, as
evidenced by the receiving party's prior written records;

 
 

--------------------------------------------------------------------------------

 

c)           information received by the receiving party without restriction
from any third party not under any obligation to keep such information
confidential; and
 
d)            information which the receiving party proves by clear and
convincing evidence was independently developed without the use of any ofthe
other party's Confidential Information.
 
B. Nonuse and Nondisclosure. Each party agrees to maintain in confidence all
Confidential Information and, subject to the express provisions of this
Agreement, not to disclose it to any third party without the express written
consent of the disclosing party, to be given or withheld in the absolute
discretion of the disclosing party. Each party shall take all necessary and
reasonable precautions to prevent the disclosure of Confidential Information to
any unauthorized third parties. In this regard, each party agrees that it will
disclose Confidential Information only to those of its employees and consultants
who need to know such Confidential Information to complete the Services and who
are bound by obligations of confidentiality at least as stringent as those set
forth herein. Each party agrees that upon disclosing Confidential Information to
any such persons, they shall be advised of the confidential nature of the
information and shall be instructed to take all necessary and reasonable
precautions to prevent the unauthorized disclosure thereof. A party may disclose
Confidential Information to affiliated companies controlled by, under the
control of, or under common control with such party, if such companies are bound
by obligations of confidentiality at least as stringent as those set forth
herein. Notwithstanding the foregoing, Confidential Information may be disclosed
to the extent required by applicable laws or regulations or as ordered by a
court or other regulatory body having competent jurisdiction provided that the
receiving party uses commerciaIIy reasonable efforts to limit the disclosure and
maintain confidentiality to the extent possible and provides reasonable prior
written notice to the other party.
 
C. Former Client Confidential !J?formation. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if any.
Consultant also agrees that Consultant will not bring onto the Company's
premises any unpublished document or proprietary infonnation belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.
 
D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and to not disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with any agreement between the Company and such third parties.
 
E. Return of Materials. Upon the termination of this Agreement, or upon
Company's earlier request, Consultant will deliver to the Company all of the
Company's property, including but not limited to (i) all originals, (ii) any and
all reproductions thereof, (iii) all electronically stored information and
passwords to access such property, and (iv) Confidential Information that
Consultant may have in Consultant's possession or control.

 
 

--------------------------------------------------------------------------------

 
 
3. Ownership.  All inventions, ideas, improvements, discoveries, enhancements,
modifications, know-how, data and information of every kind and description
conceived, generated, made, or reduced to
practice, as the case may be, by Consultant, either alone or jointly with
others, which arise out of or relate to this Agreement and are based solely on
Consultant's prior inventions (the "KR Inventions") will be the sole and
exclusive property of Consultant, provided, however, Company retains a perpetual
right to use such KR Inventions which arise out of or relate to the Services
provided pursuant to this Agreement. All inventions, ideas, improvements,
discoveries, enhancements, modifications, know-how, data and information of
every kind and description conceived, generated, made, or reduced to practice,
as the case may be, Company, either alone or jointly with others, which arise
out of or relate to the Services provided pursuant to this Agreement and are
based on Company inventions (the "CNS-PT Inventions") will be the sole and
exclusive property of Company.
 
4. Conflicting Obligations.
 
A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant further certifies that he will not enter into any such
conflicting agreement during the term of this Agreement. Consultant agrees that
any violation of Section 4.A. constitutes a material breach of this Agreement,
as that term is defined under Section 6.B.
 
B. Substantially Similar Designs. In view of Consultant's access to the
Company's trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company's prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant's nondisclosure
obligations under Section 2.
 
     5. Reports. Consultant agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant's progress in performing the Services under is
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.
 
6. Term and Termination.
 
A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) final completion of the Services or (ii)
termination as provided in Section 6.B.

 
 

--------------------------------------------------------------------------------

 
 
B. Termination. Either party may terminate this Agreement upon giving the other
party 14 days' prior written notice of such termination pursuant to Section l1.E
of this Agreement. The Company may terminate this Agreement immediately and
without prior notice if Consultant refuses to or is unable to perform the
Services or is in breach of any material provision of this Agreement.
 
C. Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except that:
 
(l) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company's policies and in accordance with the
provisions of Section 1 of this Agreement; and
 
(2) The duties set forth in Section 2 (Confidentiality), Section 3 (Ownership),
Section 4 (Conflicting Obligations), Section 7 (Independent Contractor;
Benefits), Section 8 (Indemnification), Section 9 (Nonsolicitation) and Section
10 (Arbitration and Equitable Relief) shall survive termination of this
Agreement.
 
7. Independent Contractor; Benefits.
 
A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Consultant is not an agent, employee or representative of the
Company. Consultant acknowledges that Consultant is not authorized to bind the
Company to any liability or obligation or to represent that Consultant has any
such authority. Consultant agrees to furnish (or reimburse the Company for) all
tools and materials necessary to accomplish this Agreement and shall incur all
expenses associated with performance, except as expressly provided in Section
l.C .. Consultant acknowledges and agrees that Consultant is obligated to report
as income all compensation received by Consultant pursuant to this Agreement,
and to pay all state, federal and local self-employment and other taxes on such
income.
 
B. Benefits. As Consultant is not an employee of the Company, the Company and
Consultant agree that Consultant shall not be eligible to receive any
Company-sponsored employment benefit. If Consultant is reclassified by a state
or federal agency or court as Company's employee, Consultant shall become a
reclassified employee, but shall not be eligible to receive any employment
benefits from the Company, except as mandated by state or federal law, even if
by the terms of the Company's benefit plans or programs of the Company in effect
at the time of such reclassification, Consultant would otherwise be eligible for
such benefits.
 
8. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys' fees and other
legal expenses, arising directly or indirectly from or in connection with (i)
any negligent, reckless or intentionally wrongful act of Consultant or
Consultant's assistants, employees or agents, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant or Consultant's assistants, employees or agents of any of the
covenants contained in this Agreement, (iv) any failure of Consultant to perform
the Services in accordance with all applicable laws, rules and regulations, or
(v) any violation or claimed violation of a third party's rights resulting in
whole or in part from the Company's use of the work product of Consultant under
this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
9. Nonsoficitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the "Restricted Period"), Consultant will not,
without the Company's prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant's own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant's engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.
 
10. Arbitration and Equitable Relief
 
A.           Arbitration. IN CONSIDERATION OF THE MUTUAL RIGHTS AND PROMISES SET
FORTH IN THIS AGREEMENT, CONSULTANT AND COMPANY AGREE TO ARBITRATE ANY AND ALL
CONTROVERSIES, CLAIMS AND DISPUTES, ARISING OUT OF THIS AGREEMENT. THIS
INCLUDES, BUT IS NOT LIMITED TO STATE AND FEDERAL COMMON LAW AND STATUTORY
EMPLOYMENT DISPUTES, AS WELL AS CONTROVERSIES, CLAIMS AND DISPUTES (1)
CONCERNING THE COMPANY OR ANY EMPLOYEE, OFFICER, DIRECTOR OR SHAREHOLDER OF THE
COMPANY; AND (2) ARISING OUT OF, RELATING TO, OR RESULTING FROM CONSULTANT'S
PERFORMANCE OF THE SERVICES UNDER THIS AGREEMENT, ANY BREACH OF THIS AGREEMENT,
AND TERMINATION OF THIS AGREEMENT. CONSULTANT ACKNOWLEDGES THAT CONSULTANT SHALL
BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION RULES SET FORTH IN
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 1280 THROUGH 1294.2, INCLUDING
SECTION 1283.05 (THE "RULES") AND PURSUANT TO CALIFORNIA LAW.
 
B.           Procedure. CONSULTANT AND COMPANY AGREE TO ARBITRATE ANY CLAIMS,
CONTROVERSIES OR DISPUTES ARISING UNDER OR RELATED TO THIS AGREEMENT. THE
PARTIES FURTHER
AGREE THAT ALL CLAIMS, CONTROVERSIES AND DISCPUTES WILL BE RESOLVED BY A SINGLE
NEUTRAL ARBITRATOR AND PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION
ASSOCIATION ("AAA"). THE PARTIES FURTHER AGREE THAT THE ARBITRATOR SHALL HAVE
THE POWER TO DECIDE MOTIONS BROUGHT BY EITHER PARTY, INCLUDING MOTIONS TO
DISMISS AND DEMURRERS, MOTIONS FOR CLASS CERTIFICATION MOTIONS, AND MOTIONS FOR
SUMMARY JUDGMENT AND/OR ADJUDICATION PRIOR TO THE ARBITRATION HEARING. THE
ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE
LAW. THE PARTIES FURTHER AGREE TO SHARE THE COSTS OF ARBITRATION EQUALLY AND
THAT EACH PARTY SHALL BEAR ITS OWN COSTS, INCLUDING ATTORNEY FEES, EXCEPT AS
OTHERWISE PROVIDED BY LAW.
 
C. Availability of Injunctive Relief CONSULTANT AGREES THAT EITHER THE COMPANY
OR CONSULTANT MAY PETITION A COURT FOR PROVISIONAL RELIEF, INCLUDING INJUNCTIVE
RELIEF, WHERE EITHER THE COMPANY OR CONSULTANT ALLEGES OR CLAIMS A VIOLATION OF
THIS AGREEMENT BETWEEN CONSULTANT AND THE COMPANY.

 
 

--------------------------------------------------------------------------------

 

 
D. Administrative Relief NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO
PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL
ADMINISTRATIVE BODY HAVING JURISDICTION OVER SUCH CLAIM. THIS AGREEMENT DOES,
HOWEVER, PRECLUDE CONSULTANT FROM PURSUING COURT ACTION REGARDING ANY SUCH
CLAIM.
 
E. Remedy. EXCEPT AS PROVIDED IN SECTIONS 10. C AND D, ARBITRATION SHALL BE THE
SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE COMPANY AND
CONSULTANT. ACCORDINGLY NEITHER THE COMPANY NOR CONSULTANT WILL BE PERMITTED TO
PURSUE A COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
 
F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES THAT
CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT
HAS ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS,
CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT CONSULTANT IS WAIVING ITS RIGHT TO A JURY TRIAL. FINALLY,
CONSULTANT AGREES THAT CONSULTANT HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY OF ITS CHOOSING BEFORE SIGNING THIS AGREEMENT.
 
11. Miscellaneous.
 
A. Governing Law. This Agreement shall be governed by the laws of California
without regard to California's conflicts oflaw rules.
 
B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.
 
C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement.
 
D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.
 
E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party's address written below or at such other address as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this Section
1l.E.

 
 

--------------------------------------------------------------------------------

 
 
F. Attorneys' Fees. In the event of a court action, whether at law or in equity
that is brought by a party to this Agreement, the parties shall be required to
bear their own costs, including attorneys' fees.
 
G. Severability. If any provlsIOn of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.


CONSULTANT
 
CNS PROTEIN THERAPEUTICS, INC.
 
By: /s/ Michael Mischke-Reeds  
 
By: /s/ Gerald Commissiong
Name: Michael Mischke-Reeds
 
Name: Gerald Commissiong
Title: Managing Partner
 
Title:
Address for Notice:
 
Address for Notice:
800 Menlo Ave., Ste. 210  
Attn: Gerald Commissiong
Menlo Park, CA 94025  
CNS Protein Therapeutics, Inc.
   
555 Bryant Street, #143
   
Palo Also, CA 94301-1704